DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-25 are currently pending.
	Claims 23-25 were withdrawn from consideration on 03/15/2022 pursuant to 37 CFR 1.1429(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.
	Claims 1 and 10 are newly amended. 
	Claims 1-22 have been examined on the merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior rejections have been addressed by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (Nature Biotechnology, 2011, on IDS 10/10/2018, previously cited 03/15/2022, hereafter “Green”) as evidenced by Que (Development, 2007, on IDS 10/10/2018, previously cited 03/15/2022, hereafter “Que”).
In regards to claims 1, 5, 7, 12, 14, 18, and 20, Green discloses that embryonic stem cells were cultured in medium containing knockout serum replacement (a defined serum-free formulation designed to replace FBS) (Online Methods, Cells and culture conditions, p273), and that cells differentiated into definitive endoderm (p267, column 2, last paragraph; Figure 3g, p270). 
Green also discloses that the cells were differentiated in medium designed to induce differentiation (p273, Endoderm inhibition), incubated with BMP and TFGβ inhibitors (Abstract, p267; p269, column 1, first full paragraph), and that they differentiated into anterior foregut (Figure 3g, p270). Green also discloses that the BMP and TFGβ inhibitors were NOGGIN and SB-431542, respectively (p273, Endoderm inhibition).
Green also discloses that after an initial treatment with NOGGIN and SB-431542, this treatment was extended until day 13 (p271, column 1, first paragraph; Figure 3d, p270). Green further discloses that the cells were differentiated in medium designed to induce differentiation (p273, Endoderm inhibition).
While Green does not explicitly state cells were cultured in a differentiation medium for a sufficient time to allow anterior foregut cells to differentiate into esophageal progenitor cells, Green discloses that the cells differentiated by extended treatment of NOGGIN and SB-431542 continued expression of SOX2 and this was suggestive of a dorsal fate. As evidenced by Que, SOX2 is expressed in high levels in esophageal lineage cells (Abstract, p2521), and that the esophagus develops from dorsal endoderm (p2523, Results, Expression of Sox2 during anterior foregut development). 
Furthermore, Green discloses that cells cultured with extended inhibition of BMP and TFGβ inhibitors SOX2+, p63+, and NKX2.1- (Figure 3d, p270), and EPCAM+ (Figure 1b, p268) which claim 1 part d states as being indicative of esophageal progenitor cells. While Green is silent on whether these cells were also ITGβ4+, Applicant’s disclosure (Claim 1, specification) indicates that exposing foregut cells to BMP and TFGβ inhibitors, after prior differentiation of pluripotent stem cells themselves exposed to BMP and TFGβ inhibitors, will cause expression of ITGβ4. Since Green carries out this step, the reference is deemed to inherently possess expression of ITGβ4 as well.
Consequentially, since Applicant’s disclosure (Claim 1, specification) indicates that exposing anterior foregut cells to BMP and TFGβ inhibitors, after prior differentiation of pluripotent stem cells by exposure to BMP and TFGβ inhibitors, induces these cells to differentiate into esophageal progenitor cells, and since Green carries out this step, the reference is deemed to inherently disclose that esophageal progenitor cells were produced by this method as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claims 2-3, Green discloses that pluripotent stem cells were human embryonic stem cells (p273, Online methods, Cells and culture conditions).
In regards to claim 4, Green discloses that cells were cultured in serum-free differentiation medium, as above, for four days (Figure 3d, p270).
In regards to claims 6, 8, 13, and 15, Green discloses that NOGGIN was used in an amount of 200ng/ml, and that SB431542 was used in an amount of 10µM (Figure 1c, p268). In regards to the amounts of inhibitors used, according to MPEP 2131.03, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
In regards to claim 9, Green discloses that treatment with NOGGIN and SB-431542 began on day 5 and lasted 48hrs (Figure 3d, p270).
	In regards to claims 16 and 17, Green discloses that cells cultured under extended BMP and TFGβ inhibition conditions, started at day 7, and continued to be conditioned under those conditions for 6 more days. In regards to numbers of days the cells were cultured, according to MPEP 2131.03, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).
In regards to claim 19, Green discloses that the differentiation medium used as in steps 1c and 1d comprised EGF and FGF10 (p273, Endoderm inhibition).
Therefore, Green as evidenced by Que renders the invention anticipated as claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Green as evidenced by Que as applied to claims 1-9 and 12-20 above and further in view of Huang (Nature Protocols, 2015, on IDS 10/10/2018, previously cited 03/15/2022, hereafter “Huang”) as evidenced by Woo (Plos One, 2011, previously cited 03/15/2022, hereafter “Woo”).

The teachings of Green, as evidenced by Que, are relied upon as above.

In regards to claims 10 and 11, while Green teaches a differentiation step whereby endoderm cells differentiated into anterior foregut cells by incubation with TFGβ inhibitor SB-431542 at an amount of 10µM, as detailed above (Figure 1c, p268), Green does not explicitly teach that cells were also incubated with Wnt inhibitor IWP-2 at an amount ranging from 0.5 µM to about 2µM. 
However, Huang teaches that cells were cultured with IWP-2 at an amount of 1µM, and SB-431542 at an amount of 10µM to induce differentiation of definitive endoderm to anterior foregut (Figure 1, p414). As evidenced by Woo, suppression of canonical Wnt signaling (Wnt/β-catenin) occurs endogenously in tissues of the dorsal foregut, including esophageal tissues, and is necessary to ensure proper segregation of tissues (p7, column 1, middle paragraph). 
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Green and include a Wnt inhibitor because inhibition of Wnt is necessary for differentiation of esophageal tissues. Furthermore, because Huang teaches that definitive endoderm can successfully differentiate into anterior foregut by inhibition with Wnt and TFGβ inhibitors, SB-431542 and IWP-2, it can be done with predictable results and a reasonable expectation of success. 
Therefore, the combined teachings of Green and Huang, as evidenced by Woo, renders the invention unpatentable as claimed.


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Green as evidenced by Que as applied to claims 1-9 and 12-20 above and further in view of DeWard (Cell Reports, 2014, on IDS, 10/10/2018, previously cited 03/15/2022, hereafter “DeWard”).
The teachings of Green, as evidenced by Que, are relied upon as above.

In regards to claims 21-22, while Green teaches that cells were stained with antibodies directed against EPCAM, and cells were analyzed by flow cytometry (p273), Green does not explicitly teach that cells were purified or that antibodies were directed against ITGβ4. 
However, DeWard teaches that SOX2+ esophageal basal cells (esophageal progenitor cells) express β4 integrin (ITGβ4) (p704, Identification of Cell-Surface Markers that Enrich for a Stem Cell Population), that cells were stained with antibodies directed against ITGβ4 (p709, Antibodies and Reagents), and that esophageal basal cells positive for ITGβ4 were separated from other cell types by fluorescence activated cell sorting (FACS) (p704, Identification of Cell-Surface Markers that Enrich for a Stem Cell Population; Figure 4, p705). DeWard also teaches that esophageal basal cells express EPCAM (p703, Sox2 Marks Basal Epithelial Cells, column 1), that cells were stained were stained with antibodies directed against EPCAM (Antibodies and Reagents, p710), and that the cells were separated from other cell types by FACS (termed “bulk” cell population, p710, Organoid-Forming Frequency) (Figure 4, p705). 
A person of ordinary skill in the arts would be motivated to motivated to modify the method of Green and choose EPCAM and ITGβ4 as markers, because DeWard identifies these proteins as markers for esophageal progenitor cells, and choosing markers known to identify esophageal progenitor cells would save experimental time and therefore costs. Furthermore, because DeWard demonstrates that these markers can be used to purify esophageal progenitor cells, the modification could be done with predictable results and a reasonable expectation of success. Furthermore, because of the pervasive use of anti-body-based cell sorting methods in the field, a person of ordinary skill in the arts would be motivated to use anti-body-based sorting to save additional time and costs, and because it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Green and DeWard renders the invention unpatentable as claimed.



Response to Arguments

Applicant remarks that despite there being no disclosure or suggestion in Green of a method of obtaining esophageal progenitor cells, the Examiner contends that Green inherently discloses the currently claimed invention and the resulting cells because the reference discloses a method in which cells that are cultured with extended inhibition of BMP and TGFP results in cells which are SOX2+ (Remarks, p5).
As evidence, Applicant remarks that Figure 3d shows two methods of generating cells, one with the extended use of NOGGIN and SB431542, and one where so-called WKFBE conditions are used. Applicant continues, that the Figure also shows the expression of various cell markers of the resulting cells obtained using the methods, among them SOX2, NKX2.1, and P63. Applicant further remarks that Figure 3d clearly shows in the last graph on the right that cells obtained using the method of extended exposure to NOGGIN and SB431542 are p63- and the cells obtained using the WKBFE conditions are p63+. Thus, this Figure does not support the Examiner's contention that the method using BMP and TGFP inhibition disclosed in Green results in cells that are SOX2+ p63+ NKX2.1- (Remarks, p6).
As a result, Applicant remarks that Green does not disclose a method of obtaining esophageal progenitor cells which are SOX2+ p63+ EPCAM+ ITG34+ NKX2.1- and thus, claim 1 and dependent claims 2-9 and 12-20 are not anticipated by Green (Remarks p6-7 or p9-10). Therefore, Applicant request that the rejection under 35 U.S.C. § 102(a)(1) be withdrawn (Remarks p6)

Applicant’s arguments have been fully considered but are not found persuasive.
As above, Contrary to Applicant’s assertion, Figure 3D (p270) discloses transcriptional activity (measured by mRNA expression) for p63 when the NOGGIN/SB-431542 method is employed. While the expression of p63 under the NOGGIN/SB431542 is low compared to the WKBFE conditions, it is nonetheless positive for this protein and the claims are not limited to a particular expression level for p63. Therefore, Applicant’s disclose that that cells obtained using the method of extended exposure to NOGGIN and SB431542 are p63+.
In terms of whether the cells were esophageal progenitor cells, as above, Green discloses that cells cultured with extended inhibition of BMP and TFGβ inhibitors SOX2+, p63+, and NKX2.1- (Figure 3d, p270), and EPCAM+ (Figure 1b, p268) which claim 1 part d states as being indicative of esophageal progenitor cells. While Green is silent on whether these cells were also ITGβ4+, Applicant’s disclosure (Claim 1, specification) indicates that exposing foregut cells to BMP and TFGβ inhibitors, after prior differentiation of pluripotent stem cells themselves exposed to BMP and TFGβ inhibitors, will cause expression of ITGβ4. Since Green carries out this step, the reference is deemed to inherently possess expression of ITGβ4 as well.
Consequentially, since Applicant’s disclosure (Claim 1, specification) indicates that exposing anterior foregut cells to BMP and TFGβ inhibitors, after prior differentiation of pluripotent stem cells by exposure to BMP and TFGβ inhibitors, induces these cells to differentiate into esophageal progenitor cells, and since Green carries out this step, the reference is deemed to inherently disclose that esophageal progenitor cells were produced by this method as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the rejection under 35 U.S.C. 102(a)(1) cannot be removed at this time.

Applicant remarks that the methods disclosed by green produce lung progenitor cells that are either NKX2.1+ p63+ or NKX2.1- p63- (Remarks, p7 or p10). As footnote Applicant remarks that Green also does not disclose cells which ITG34+, and contends that Examiner's support for this characteristic is the Applicant's own disclosure. Applicant continues that when used for an obviousness rejection, such a contention would impermissible hindsight, and that one cannot simply use the Applicants' disclosure as a "blueprint" to reconstruct, by hindsight, Applicants' claim. See, e.g., Interconnect Planning Corp. v. Feil, 774 F2d 1132, 227 USPQ 543 (Fed. Cir. 1985) (Remarks, footnote, p7 or p9). 

Applicant’s arguments have been fully considered but are not found persuasive.
As above, Green discloses a cell population that is NKX2.1- p63+ (Figure 3d, p270).
In regards to expression of ITG34+, as above, While Green is silent on whether these cells were also ITGβ4+, Applicant’s disclosure (Claim 1, specification) indicates that exposing foregut cells to BMP and TFGβ inhibitors, after prior differentiation of pluripotent stem cells themselves exposed to BMP and TFGβ inhibitors, will cause expression of ITGβ4. Since Green carries out this step, the reference is deemed to inherently possess expression of ITGβ4 as well.
Consequentially, since Applicant’s disclosure (Claim 1, specification) indicates that exposing anterior foregut cells to BMP and TFGβ inhibitors, after prior differentiation of pluripotent stem cells by exposure to BMP and TFGβ inhibitors, induces these cells to differentiate into esophageal progenitor cells, and since Green carries out this step, the reference is deemed to inherently disclose that esophageal progenitor cells were produced by this method as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In response to applicant's argument that the examiner's conclusion of obviousness (or in this case, anticipation) is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness (or anticipation) is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant remarks that the combination of Green and Huang fails to teach or suggest, either implicitly or explicitly, each and every feature of the current claims, or that the combination of Green and Haung also fails to provide any motivation to arrive at the claimed invention, or a basis for a finding of a reasonable expectation of success in doing so (Remarks, p6-7 or p8). Applicant continues that Huang discloses a method of obtaining lung progenitor cells using a different method than the one in Green, one change being the use of a Wnt inhibitor, and the resulting cells in Huang having the markers of lung progenitor cells that are NKX2.1+ 9 (Remarks p6-7). Additionally, Applicant remarks the motivation would be to modify the so-called WKFBE method used in Green to obtain lung progenitor cells, with Huang (Remarks, p8). Applicant continues further, that would be no motivation to add the Wnt inhibitor to the method that does not result in lung progenitor cells which are NKX2.1+, i.e., extended inhibition of BMP and TGFP (Remarks, p8). Therefore, Applicant request withdrawal of this rejection under 35 U.S.C. § 103 (Remarks, p8).


Applicant’s arguments have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The teachings of Green, as evidenced by Que, are relied upon as above.
Furthermore, as above, Huang is not relied upon to teach that either esophageal or lung progenitor cells have a particular NKX2.1 phenotype, but rather to provide a motivation to modify the method of Green and culture cells with IWP-2 at an amount of 1µM, and SB-431542 at an amount of 10µM to induce differentiation of definitive endoderm to anterior foregut (Figure 1, p414). As evidenced by Woo above, suppression of canonical Wnt signaling (Wnt/β-catenin) occurs endogenously in tissues of the dorsal foregut, including esophageal tissues, and is necessary to ensure proper segregation of tissues (p7, column 1, middle paragraph). 
Therefore, as above, a person of ordinary skill in the arts would be motivated to modify the method of Green and include a Wnt inhibitor because inhibition of Wnt is necessary for differentiation of esophageal tissues. Furthermore, because Huang teaches that definitive endoderm can successfully differentiate into anterior foregut by inhibition with Wnt and TFGβ inhibitors, SB-431542 and IWP-2, it can be done with predictable results and a reasonable expectation of success.
Additionally, as above, Green teaches that the cells NKX2.1- phenotype (Figure 3d, p270).
In regards to a motivation to use the so-called WKFBE method, this method has not been relied upon in the Office Action, and Applicant has not articulated what the motivation could be.
Therefore, as the combined teachings of Green and Huang render obvious claims 10-11 the rejection under 35 U.S.C. 103 cannot be removed at this time.

Applicant remarks, that the combination of Green and DeWard fails to teach or suggest, either implicitly or explicitly, each and every feature of the current claims and that the combination of Green and DeWard also fails to provide any motivation to arrive at the claimed invention, or a basis for a finding of a reasonable expectation of success in doing so (Remarks, p9). Therefore, applicant remarks that the combination of these references is not suitable to establish a prima facie case of obviousness against the claimed invention, and continues that that DeWard does not cure the defects in Green (Remarks, p9). Additionally, applicant argues that there is no reasonable expectation that the method of DeWard would work to further purify the cells of Green Remarks p10). Therefore, Applicant request withdrawal of this rejection under 35 U.S.C. § 103 (Remarks, p10).

Applicant’s arguments have been fully considered but are not found persuasive.
The teachings of Green are relied upon as above.
As above, DeWard is relied upon to provide a motivation to modify the method of Green and purify cells or direct antibodies against ITGβ4.
As above, teaches that SOX2+ esophageal basal cells (esophageal progenitor cells) express β4 integrin (ITGβ4) (p704, Identification of Cell-Surface Markers that Enrich for a Stem Cell Population), that cells were stained with antibodies directed against ITGβ4 (p709, Antibodies and Reagents), and that esophageal basal cells positive for ITGβ4 were separated from other cell types by fluorescence activated cell sorting (FACS) (p704, Identification of Cell-Surface Markers that Enrich for a Stem Cell Population; Figure 4, p705). DeWard also teaches that esophageal basal cells express EPCAM (p703, Sox2 Marks Basal Epithelial Cells, column 1), that cells were stained were stained with antibodies directed against EPCAM (Antibodies and Reagents, p710), and that the cells were separated from other cell types by FACS (termed “bulk” cell population, p710, Organoid-Forming Frequency) (Figure 4, p705). 
A person of ordinary skill in the arts would be motivated to motivated to modify the method of Green and choose EPCAM and ITGβ4 as markers, because DeWard identifies these proteins as markers for esophageal progenitor cells, and choosing markers known to identify esophageal progenitor cells would save experimental time and therefore costs. Furthermore, because DeWard demonstrates that these markers can be used to purify esophageal progenitor cells, the modification could be done with predictable results and a reasonable expectation of success. Furthermore, because of the pervasive use of anti-body-based cell sorting methods in the field, a person of ordinary skill in the arts would be motivated to use anti-body-based sorting to save additional time and costs, and because it could be done with predictable results and a reasonable expectation of success.
Therefore, as the combined teachings of Green and DeWard render obvious claims 21-22 the rejection under 35 U.S.C. 103 cannot be removed at this time.

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        

/LAURA SCHUBERG/Primary Examiner, Art Unit 1632